Exhibit 3 aArticles of Incorporation Articles of Incorporation of BlueStar Financial Group, Inc. First. The name of the corporation is BlueStar Financial Group, Inc. Second. The registered office of the corporation in the State of Nevada is located at 1500 Cliff Branch Drive, Henderson NV 89014. The corporation may maintain an office, or offices, in such other places within or without the State of Nevada as may be from time to time designated by the Board of Directors or the Bylaws of the corporation.
